Citation Nr: 1010983	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This case was the subject of a June 2008 Order of the Court 
of Appeals for Veterans Claims (Court), which granted a Joint 
Motion for Remand of the parties dated in May 2008, and 
vacated the Board's May 2007 decision.  In April 2009, the 
Board remanded the case for further evidentiary development 
in accordance with the directives in the Joint Motion.  The 
case has now been returned for appellate review.  


FINDING OF FACT

The medical evidence is in equipoise on the question of 
whether the Veteran's hypertension is proximately due to his 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, 
hypertension  is proximately due to the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.310 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting the benefit sought, 
the Board finds that any error with regard to the VCAA duties 
to notify and/or assist are harmless.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic disabilities, such as hypertension, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  Allen, supra, at 488.  (The 
Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended; however, under the facts of this case the 
regulatory change does not impact the outcome of this 
appeal).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102 (2009).  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that service connection is warranted for 
hypertension. In order to establish service connection on a 
direct incurrence basis, the veteran must provide evidence of 
a current disability, and in-service injury or disease, and a 
nexus between the current disability and in-service injury or 
disease.  The service treatment records are negative for any 
complaints or findings of high blood pressure or 
hypertension.  On his entrance examination in September 1965, 
as well as on his discharge examination in August 1967, the 
Veteran exhibited blood pressure readings which were not 
identified as abnormal.  Moreover, the medical records show 
that the disease was initially manifested to a degree of 10 
percent or more, decades after his separation from active 
duty, and there is no medical opinion relating the disability 
to his military service.  Hence, in the absence of continuity 
of symptomatology or a medical nexus, direct or presumptive 
service connection has not been established.  38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

In order to establish service connection on a secondary 
basis, the evidence must show that (1) a current disability 
exists and (2) the current disability was either caused or 
aggravated by a service-connected disability.  The record 
reflects that the Veteran is currently service connected for 
diabetes mellitus, and that he has been diagnosed with 
hypertension.  

In support of his claim, the Veteran submitted several 
internet articles that discuss the relationship between 
hypertension and high blood pressure.  In April 2003, a VA 
fee-basis examiner, after a review of the Veteran's claims 
file, opined that the Veteran's current hypertension was not 
secondary to his diabetes mellitus because he was diagnosed 
with both diseases at the same time.  According to the 
examiner, the hypertension was a separate disease entity.  

Upon VA examination in June 2009, the VA examiner noted that 
the Veteran's treatment records revealed that he was told he 
had elevated blood sugar as early as 1981.  Hence, the 
examiner concluded that it was likely that the Veteran had 
undiagnosed, untreated diabetes mellitus since that time.  
The examiner noted that the Veteran was diagnosed with 
hypertension in 1996.  The examiner opined that the Veteran's 
hypertension was caused by or related to his service-
connected diabetes mellitus because uncontrolled diabetes 
mellitus is associated with hypertension.  

In considering the record, the Board finds that evidence is 
in equipoise on the question of whether there is a 
relationship between the Veteran's service-connected diabetes 
mellitus and his hypertension.  Therefore, the claim of 
entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus is granted.  See 38 
C.F.R. § 3.102, Gilbert, supra.  


ORDER

Service connection for hypertension secondary to service-
connected diabetes mellitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


